DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s elected Group I and Species B in the reply filed on 02/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In the earlier election, Applicant did not directly identified which claims read on the elected species B and as indicated in the prior office action (mailed 5/27/2021), Examiner reviewed the instant claims and found that all of the claims identified as Group I at the time were directed to the elected species B or generic. For clarification of the record, the restriction requirement mailed 12/10/2020 erroneously included Fig 3A in both species descriptions. The requirement distinguished between Species A in which the reactant gas outlets have a symmetrical arrangement which is shown in Fig 3A and Species B in which the reactant gas outlets have an asymmetrical arrangement. Species B was indicated as being shown in Fig 3A, but it should have been written as Fig 3B because that is the figure which demonstrates the asymmetrical arrangement.
Claims 14-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 26-30 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 25, the claim recites “such that an axis of symmetry of the first reactant gas distribution outlets is asymmetrical in a medial plane of the injector block extending in a horizontal direction”. As previously indicated in the office action mailed 5/27/2021 (see p3 and 4). It is unclear what is meant by this limitation. It is unclear what is meant by “an axis of symmetry of the first reactant gas distribution outlets”, particularly in view of the amendment that the first reactant gas distribution outlets extend lengthwise along at least a portion of a corresponding first gas distribution channel that is configured as a linear channel. An axis of symmetry of a three-dimensional object is different from an axis of symmetry of a two-dimensional image. The gas distribution are a three dimensional structure and examiner is unable to identify an axis of symmetry of the first reactant gas distribution outlets. Examiner notes that there appears to be a plane of symmetry. Further it is noted that Fig 3A-B which appear to discuss an axis of symmetry are shown as cross-sectional images. It is in a cross-sectional plane of the injector block that is perpendicular to the lengthwise direction along which the first reactant gas distribution outlets extend, an axis of symmetry of the first reactant gas distribution outlets is offset in a horizontal direction from a central axis of the injector block”. Examiner has made a bona fide effort to interpret the claim and suggest language that reflects the disclosure and correct geometric terms. Applicant is 
The remaining claims are included for their dependency from a claim discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-5, 7-13, 26-30 and 32-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki (prev. presented US 6800139) in view of Jiang (prev. presented US 2015/0368799) and Wiltse (prev. presented US 2017/0167024).
Regarding claim 1, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (58A-B Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets (54A-B Fig 3) extending along a portion of the corresponding first reactant gas distribution channel (see 54A-B Fig 2 and 3) to deliver a first reactant gas into the reactor (Fig 1); and a plurality of second reactant gas distribution channels (56A-B Fig 3) configured as annular channels (col 6, ln 65 to col 7, ln 8) between one or more second reactant gas inlets (60, 64 Fig 3) and a plurality of second reactant gas distribution outlets (52A-B) extending along a portion of the corresponding second reactant gas distribution channel (see 52A-B Fig 2 and 3) to deliver a second reactant gas into the reactor (Fig 1), wherein the plurality of second reactant gas distribution outlets are partitioned into at least a second reactant gas first zone (52A Fig 3) and a second reactant gas second zone (52B Fig 3), the second reactant gas second zone at least partially surrounding the second reactant gas first zone (Fig 3 and Fig 2). Shinriki 
Regarding claim 2, the one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 3, one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 4, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 5, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 7, the plurality of first reactant gas distribution outlets are partitioned into a first reactant gas first zone (54B Fig 3) and a first reactant gas second zone (54A Fig 3).
Regarding claim 8, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A).
Regarding claim 9 and 10, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal (Fig 3, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control).
Regarding claim 11, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3).
Regarding claim 12, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 13, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration substantially equal to that of the first reactant gas supplied to the first reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).

Regarding claim 26, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (54 Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets 
Regarding claim 27, the one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 28, one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 29, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 30, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 32, the plurality of first reactant gas distribution outlets are partitioned into a first reactant gas first zone (54B Fig 3) and a first reactant gas second zone (54A Fig 3).
Regarding claim 33, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A).
Regarding claim 34 and 35, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal (Fig 3, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control).
Regarding claim 36, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3).
Regarding claim 37, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 38, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration substantially equal to that of the first reactant gas supplied to the first reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Response to Arguments
Applicant's arguments filed 08/25/2021, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues that Shinriki does not teach the first reactant channels configured as linear channels and the first outlets extending lengthwise along at least a portion of the first reactant gas distribution channel (reply p14). This is moot in view of the combination of Shinriki in view of Jiang and Wiltse as applied to the amended claims because Jiang demonstrates the obviousness of modifying the shape of the first reactant channels to be linear. In the combination as now applied the holes extend lengthwise along a portion of the channel. Regarding the reactant gas distribution outlets being arranged asymmetrically, as noted above, the claim language is unclear and examiner has made an attempt to understand the language. As indicated in the above rejection, Wiltse teaches the obviousness of an asymmetrical arrangement of the holes and Shinriki has taught the uniform spacing of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040219737 teaches gas tubes with asymmetric arrangement of the openings [0034].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        

/KEATH T CHEN/Primary Examiner, Art Unit 1716